jfourtlj Court of
                                             Antonio,

                                             April 27, 2015


                                         No. 04-14-00167-CV


Stephens & Johnson Operating Co.: Henry W. Breyer, 111, Trust; CA1 [, Ltd.-MOPl for Capital Account:
CAH, Ltd.-Stivers Capital Account; CAM, Ltd.-Wiegand Resources Capital Accouiu Wiegand Resources;
C.T. Carden: Myrl W. Dcitch Trust; E.R. Godbout Family Trust: Margaret J. Godbout: F.R. Keydel; R.L.
  Keydel; Pennye K. Maloney; David R. McNitt; RCA Trust One; Donald B. Scott; Sunset Production
                                Corpora I ion; Genessee Country Museum,
                                               Appellants


                                                    v.



        Charles W. Schroeiier, Elsie A. Scliroeder Schneider, Hoilis London, Terry Mengers Reel, Ted
        Mongers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, .lames M.
    Schroeder. Sally Schroeder Tinanus, James E. Schroeder. Sue Schroeder Stanford. Biil Scliroeder.
         Wayne Hennecke, Diane Hennecke Rhodes, Jerri James. W. Tom Hailey. and Peggy Hailey.
                                               Appellees


                                    Trial Court Case No. CC-04-143


                                            ORDER

         The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. Al'P. P. 39.8.     Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 9. 2015. to the following panel: Justice
Marialyn Barnard, Justice Patricia O. Alvarez, and Justice Jason Pulliam.           All parties will be
notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.


         Either parly may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


         11 is so ORDERED on April 27. 2015.




                                                                 Marililyn Barnand. Justice

                                         have hereunto set my hand and a/fixed the seal o/the said
court